                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




ABEL BELMONTE,                             )
                                           )
             Plaintiff,                    )
                                           )
VS.                                        )      CIVIL ACTION NO.
                                           )
CITY OF DALLAS, TEXAS,                     )      3:19-CV-2656-G (BK)
                                           )
             Defendant.                    )
                                           )
                                           )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation on Defendant’s Motion to Dismiss Plaintiff’s Amended Petition and

Brief in Support. No objections were filed. The Court finds that the Findings and

recommendations of the Magistrate Judge are correct.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.




SO ORDERED.

May 10, 2021.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
